COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-10-042-CV





IN THE INTEREST OF K.D.H., A CHILD	





------------



FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
 



------------

On April 15, 2010, we notified Appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
See 
Tex. R. App.  P. 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless Appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3.  No response having been received, on May 11, 2010, we abated this appeal and remanded the case to the trial court to conduct a hearing to determine whether Appellant desires to continue this appeal and appoint new appellate counsel if necessary.  On June 14, 2010, we received a supplemental clerk’s record, and on June 15, 2010, we received the reporter’s record from the abatement hearing conducted pursuant to our May 11, 2010 abatement order.  The supplemental clerk’s record and the reporter’s record confirm that Appellant has decided not to further pursue this appeal.  

Because Appellant’s brief has not been filed and the appellate record confirms that Appellant has decided not to further pursue this appeal, we dismiss the appeal for want of prosecution.  
See
 Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).  

PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: June 24, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.